Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-21 are pending.
The IDS, filed 2/4/22, has been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 
Claims 2-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 11,182,074. 
Claim(s) 1 and 5 of U.S. Patent No. 11182074 contain(s) every element of claim(s) 2-10 of the instant application and as such anticipate(s) claim(s) 2-10 of the instant application.
The following is an example mapping of claim 2 of the current application and claim 5 (incorporating claim 1) of the US11,182,074 patent:
Current Application
2. A memory device comprising: 
a memory array comprising a plurality of memory planes; and 
control logic, operatively coupled with the memory array, the control logic to perform operations comprising: 
providing a first plurality of control signals to a plurality of voltage regulator circuits, wherein the plurality of voltage regular circuits is configured to provide, based on the first plurality of control signals, respective memory access voltage signals to a plurality of global access line decoder circuits; and 
providing a second plurality of control signals to the plurality of global access line decoder circuits, wherein the plurality of global access line decoder circuits is configured to concurrently provide, based on the second plurality of control signals, the respective memory access voltage signals to the plurality of memory planes during concurrent memory access operations on the plurality of memory planes, wherein the respective memory access voltage signals have respective voltage profiles associated with respective page types being accessed during the concurrent memory access operations on the plurality of memory planes.

US 11,182,074 patent
1. An apparatus, comprising: 
a memory array comprising a plurality of memory planes, wherein each of the plurality of memory planes comprises a plurality of memory cells; a plurality of read level voltage regulator circuits, wherein each read level voltage regulator circuit of the plurality of read level voltage regulator circuits is configured to provide a respective read level voltage signal for a corresponding memory plane of the plurality of memory planes; a pass voltage regulator circuit configured to provide a pass voltage signal; and a controller configured to perform concurrent memory access operations on two or more of the plurality of memory planes, wherein, during the concurrent memory access operations, the controller is configured to control two or more of the plurality of read level voltage regulator circuits to provide the respective read level voltage signal, wherein, during the concurrent memory access operations, the controller is configured to control the pass voltage regulator circuit to provide the pass voltage signal, wherein the controller comprises a power control circuit configured to control the two or more of the plurality of read level voltage regulator circuits to provide the respective read level voltages each having the voltage profile associated with a respective page type, such that each voltage profile comprises a respective independent read level voltage that is independent of any other independent read level voltage of the respective read level voltages and such that each voltage profile comprises a common prologue voltage profile and a common epilogue voltage profile, wherein, during the concurrent memory access operations, each respective read level voltage regulator circuit is configured to provide a first independent read level voltage signal as a portion of a respective read level voltage associated with a first page type during a first time period and to provide a second independent read level voltage signal as a portion of another respective read level voltage associated with a second page type during a second time period.
5. The apparatus of claim 1, further comprising: a plurality of global access line decoder circuits, wherein a global access line decoder circuit of the plurality of global access line decoder circuits is coupled to a respective memory plane of the plurality of memory planes via a respective global access line bus, wherein, during a memory access operation, the global access line decoder circuit of the plurality of global access line decoder circuits is configured to provide the respective read level voltage signal to one of a plurality of global access lines of the respective global access line bus.


 Dependent claims 3-10 are similarly read on by claims 1 and 5 of the patent.
The claims of the instant application are broader than those in the parents.  The claims of the parent includes all of the limitations of the claims of the instant application and anticipates the claims of the instant application.

Claim 2-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 (incorporating claims 6 and 1) of U.S. Patent No. 10,379,738. 
Claim(s) 7 of patent # 10,379,738 contain(s) every element of claim(s) 2-7 of the instant application and as such anticipate(s) claim(s) 2-7 of the instant application.
The following is an example mapping of claim 2 of the current application and claim 7 (incorporating 1 and 6) of the US 10,379,738 patent:
Current Application
2. A memory device comprising: 
a memory array comprising a plurality of memory planes; and 
control logic, operatively coupled with the memory array, the control logic to perform operations comprising: 
providing a first plurality of control signals to a plurality of voltage regulator circuits, wherein the plurality of voltage regular circuits is configured to provide, based on the first plurality of control signals, respective memory access voltage signals to a plurality of global access line decoder circuits; and 
providing a second plurality of control signals to the plurality of global access line decoder circuits, wherein the plurality of global access line decoder circuits is configured to concurrently provide, based on the second plurality of control signals, the respective memory access voltage signals to the plurality of memory planes during concurrent memory access operations on the plurality of memory planes, wherein the respective memory access voltage signals have respective voltage profiles associated with respective page types being accessed during the concurrent memory access operations on the plurality of memory planes.

US 10,379,738 patent
1. An apparatus, comprising: 

a memory array comprising a plurality of memory planes, wherein each of the plurality of memory planes comprises a plurality of memory cells; 
a plurality of read level voltage regulator circuits, wherein each read level voltage regulator circuit of the plurality of read level voltage regulator circuits is configured to provide a respective read level voltage signal for a corresponding memory plane of the plurality of memory planes; 
a controller configured to perform concurrent memory access operations on two or more of the plurality of memory planes, wherein, during the concurrent memory access operations, the controller is configured to control two or more of the plurality of read level voltage regulator circuits to provide the respective read level voltage signal; and a plurality of global access line decoder circuits, wherein a global access line decoder circuit of the plurality of global access line decoder circuits is coupled to a respective memory plane of the plurality of memory planes via a respective global access line bus, wherein, during a memory access operation, the global access line decoder circuit of the plurality of global access line decoder circuits is configured to provide the respective read level voltage signal to one of a plurality of global access lines of the respective global access line bus, wherein the global access line decoder circuit of the plurality of global access line decoder circuits is further configured to provide a respective pass voltage signal on each remaining global access line of the plurality of global access lines of the respective global access line bus.
6. The apparatus of claim 1, further comprising: a pass voltage regulator circuit coupled to the global access line decoder circuit of the plurality of global access line decoder circuits and configured to provide the respective pass voltage signals.
7. The apparatus of claim 6, wherein, during the memory access operation, the controller is further configured to control the pass voltage regulator circuit to provide the respective pass voltage signals having respective voltage profiles associated with a page type.



Dependent claims 3-7 are similarly read on by claims 7 (incorporating 1 and 6) of the patent.
The claims of the instant application are broader than those in the parents.  The claims of the parent includes all of the limitations of the claims of the instant application and anticipates the claims of the instant application.

Claim 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 4, 8, 24-26 of U.S. Patent No. 9,910,594. 
Claim(s) 1, 2, 4, 8, 24-26 of patent # 9,910,594 contain(s) every element of claim(s) 2-21 of the instant application and as such anticipate(s) claim(s) 2-21 of the instant application.
The following is an example mapping of claim 2 of the current application and claim 1 of the US 9,910,594 patent:
Current Application
2. A memory device comprising: 
a memory array comprising a plurality of memory planes; and 
control logic, operatively coupled with the memory array, the control logic to perform operations comprising: 
providing a first plurality of control signals to a plurality of voltage regulator circuits, wherein the plurality of voltage regular circuits is configured to provide, based on the first plurality of control signals, respective memory access voltage signals to a plurality of global access line decoder circuits; and 
providing a second plurality of control signals to the plurality of global access line decoder circuits, wherein the plurality of global access line decoder circuits is configured to concurrently provide, based on the second plurality of control signals, the respective memory access voltage signals to the plurality of memory planes during concurrent memory access operations on the plurality of memory planes, wherein the respective memory access voltage signals have respective voltage profiles associated with respective page types being accessed during the concurrent memory access operations on the plurality of memory planes.

US 9,910,594 patent
1. An apparatus, comprising: 

a memory array comprising a plurality of memory planes, wherein each of the plurality of memory planes comprises a plurality of memory cells; 

a plurality of global access line decoder circuits, wherein a global access line decoder circuit of the plurality of global access line decoder circuits is coupled to a respective one of the plurality of memory planes via a respective global access line bus, wherein, during a memory access operation, the global access line decoder circuit is configured to provide a read level voltage signal to one of a plurality of global access lines of the respective global access line bus and to provide a respective pass voltage signal on each remaining global access line of the plurality of global access lines of the respective global access line bus; 

a plurality of read level voltage regulator circuits, wherein a read level voltage regulator circuit of the plurality of read level voltage regulator circuits is coupled to the global access line decoder circuit and configured to provide the read level voltage signal; a pass voltage regulator circuit coupled to the global access line decoder circuit and configured to provide the respective pass voltage signals; and a controller configured to perform concurrent memory access operations on two or more of the plurality of memory planes, wherein, during the concurrent memory access operations, the controller is configured to control two or more of the plurality of read level voltage regulator circuits to provide respective read level voltages each having a voltage profile associated with a respective page type, wherein, during the memory access operation, the controller is further configured to control the pass voltage regulator circuit to provide the respective pass voltage signals having respective voltage profiles associated with a page type.


Independent claim 12 is similarly read on by claim 24 of the patent.
Dependent claims 3-11 and 13-21 are similarly read on by claims 1,2, 8, and 25-26 of the patent.
The claims of the instant application are broader than those in the parents.  The claims of the parent includes all of the limitations of the claims of the instant application and anticipates the claims of the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 2-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sato et al (US20150380097, “Sato”).
As to claim 2, 12:
Sato teaches a memory device (memory device 1; Fig. 1, 0070), and its method of operation (method; 0067,0209-0216,0497),  comprising: 
a memory array (Fig. 31-32, 0071-0073, 0084-0085) comprising a plurality of memory planes (Fig. 30, plane A and plane B; 0222-0231, 0261-0266,0285-0292); and 
control logic (controller 15; Fig. 1), operatively coupled with the memory array, the control logic to perform operations comprising: 
providing a first plurality of control signals to a plurality of voltage regulator circuits (circuit providing VCGRVA 162a and VCGRVB 162f provide read level voltage signal; Fig. 30; 0285-0289), wherein the plurality of voltage regular circuits is configured to provide, based on the first plurality of control signals, respective memory access voltage signals to a plurality of global access line decoder circuits (Fig. 30; 162b,c,e,d,g,h); and 
providing a second plurality of control signals to the plurality of global access line decoder circuits (circuit providing VCGRVA 162a and VCGRVB 162f provide read level voltage signal; Fig. 30; 0285-0289), wherein the plurality of global access line decoder circuits (Fig. 30; 162b,c,e,d,g,h) is configured to concurrently provide, based on the second plurality of control signals, the respective memory access voltage signals to the plurality of memory planes (simultaneously applying voltages to two planes, read voltage level selected based on target page type; 0292,0192,0261,0266,0274,0277) during concurrent memory access operations on the plurality of memory planes (Fig. 30; for plane A read voltage given is VCGSEL_CD=VCGRVA; for plane B read voltage given is VCGSEL_CD=VCGRVB; read voltage provided to one of lines CGNA or CGNB for line A and CGNC or CGND for plane B), wherein the respective memory access voltage signals have respective voltage profiles (voltage profile depends on page type; LowerPage and UpperPage have different voltage profile; Fig. 45) associated with respective page types being accessed during the concurrent memory access operations on the plurality of memory planes (driver simultaneously applying voltages to two planes, read voltage level selected based on target page type; 0292,0192,0261,0266,0274,0277).
As to claim 3, 13:
Sato teaches each of the plurality of voltage regulator circuits (circuit providing VCGRVA 162a and VCGRVB 162f provide read level voltage signal; Fig. 30; 0285-0289) is associated with a respective one of the plurality of global access line decoder circuits (Fig. 30; 162b,c,e,d,g,h).
As to claim 4, 14:
Sato teaches each of the plurality of global access line decoder circuits (Fig. 30; 162b,c,e,d,g,h) is associated with a respective one of the plurality of memory planes (Fig. 30; for plane A read voltage given is VCGSEL_CD=VCGRVA; for plane B read voltage given is VCGSEL_CD=VCGRVB; read voltage provided to one of lines CGNA or CGNB for line A and CGNC or CGND for plane B).
As to claim 5, 15:
Sato teaches the control logic is to perform operations further comprising: providing a third control signal to a pass voltage regulator circuit, wherein the pass voltage regulator circuit is configured to provide, based on the third control signal, a pass voltage signal to the plurality of global access line decoder circuits (sending voltages, such as VPASS, VUSEL1A, VUSEL2A, VUSEL1B, VUSEL2B; 0105-0107, 0167-0170, 0287-0289).
As to claim 6, 16:
Sato teaches the control logic is to perform operations further comprising: providing a third plurality of control signals to a plurality of pass voltage regulator circuits (circuit providing VCGRVA 162a and VCGRVB 162f provide read level voltage signal; Fig. 30; 0285-0289), wherein the plurality of pass voltage regulator circuits is configured to provide, based on the third plurality of control signals, respective pass voltage signals to the plurality of global access line decoder circuits (circuit providing pass voltage, VPASS, VUSEL1A, VUSEL2A, VUSEL1B, VUSEL2B; 0105-0107, 0167-0170, 0287-0289).
As to claim 7, 17:
Sato teaches each of the plurality of pass voltage regulator circuits (circuits to provide VCGRVA and VCGRVB read level voltages; Fig. 30; 0285-0289) is associated with a respective one of the plurality of global access line decoder circuits (Fig. 30; 162b,c,e,d,g,h).
As to claim 8, 18:
Sato teaches the respective memory access voltage signals having respective voltage profiles associated with the respective page types (Fig. 21A-B shows common read voltage profiles for a page type, such as SLC Lower Read or MLC Upper Read; 0237, 0240-0242) being accessed during the concurrent memory access operations on the plurality of memory planes (simultaneously applying voltages to two planes, read voltage level selected based on target page type; 0292,0192,0261,0266,0274,0277), comprise a first memory access voltage signal having a different voltage profile than a second memory access voltage signal (voltage profile depends on page type; LowerPage and UpperPage have different voltage profile; Fig. 45).
As to claim 9, 19:
Sato teaches a first global access line decoder circuit (Fig. 30; 162b,c,e,d,g,h) of the plurality of global access line decoder circuits is configured to provide, based on a first control signal of the second plurality of control signals, the first memory access voltage signal to a first memory plane of the plurality of memory planes, and a second global access line decoder circuit of the plurality of global access line decoder circuits is configured to provide, based on a second control signal of the second plurality of control signals (Fig. 30; for plane A read voltage given is VCGSEL_CD=VCGRVA; for plane B read voltage given is VCGSEL_CD=VCGRVB; read voltage provided to one of lines CGNA or CGNB for line A and CGNC or CGND for plane B), the second memory access voltage signal to a first memory plane of the plurality of memory planes concurrently (simultaneously applying voltages to two planes, read voltage level selected based on target page type; 0292,0192,0261,0266,0274,0277).
As to claim 10, 20:
Sato teaches the respective memory access voltage signals having respective voltage profiles associated with the respective page types being accessed during the concurrent memory access operations on the plurality of memory planes (simultaneous accessing two planes; 0292,0192,0261,0266,0274,0277) comprise a first memory access voltage signal and a second memory access voltage signal having a common voltage profile associated with more than one page type (sending voltages, such as VPASS, VUSEL1A, VUSEL2A,VUSEL1B,VUSEL2B; 0105-0107, 0167-0170, 0287-0289); voltage profile depends on page type; LowerPage and UpperPage have different voltage profile; Fig. 45).
As to claim 11, 21:
Sato teaches the control logic is to perform operations further comprising: providing a fourth plurality of control signals to a plurality of respective block controllers associated with the plurality of memory planes (through repetitive usage, providing VCGRVA 162a and VCGRVB 162f provide read level voltage signal; Fig. 30; 0285-0289), wherein the plurality of respective block controllers is configured to select (Fig. 8, block selection signal BLKAD<0> and BLKAD<1> coupling to the local access lines BLKi:WL), based on the fourth plurality of control signals, respective blocks of the plurality of memory planes to which the respective memory access voltage signals are applied (simultaneously applying voltages to two planes, read voltage level selected based on target page type; 0292,0192,0261,0266,0274,0277).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198. The examiner can normally be reached M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAN NGUYEN/Primary Examiner, Art Unit 2138